 

Exhibit 10.4

 

PROMISSORY NOTE SECOND EXTENSION AGREEMENT

 

This Promissory Note Extension Agreement, hereinafter referred to as
“Extension”, entered into this Second day of July, 2012, by and among
Intellinetics, Inc, hereinafter called “Maker” and Alpharion Capital Partners,
hereinafter called “Lender”.

 

WHEREAS, Maker and Lender have entered into a Promissory Note and Subscription
Agreement dated October 7, 2011 for the amount of SEVEN THOUSAND FIVE HUNDRED
AND NO/100 DOLLARS ($7,500), hereinafter referred to as “Note”. Said Note was
originally due one hundred eighty days from its issuance.

 

WHEREAS, Maker and Lender have entered into a Promissory Note Extension
Agreement dated March 4, 2012 for the amount of SEVEN THOUSAND FIVE HUNDRED AND
NO/100 DOLLARS ($7,500), hereinafter referred to as the “Note Extension”. Said
Note Extension was originally due two-hundred seventy days from its issuance.

 

WHEREAS, Maker and Lender desire to enter into this Second Extension Agreement
in order to extend the due date of the Note.

 

NOW, THEREFORE, it is dually agreed by both Maker and Lender to extend the due
date of the Note from two hundred seventy days to three hundred fifteen days
from its date of issuance.

 

All other provisions of the original Promissory Note, Subscription Agreement and
Promissory Note Extension Agreement shall prevail unless otherwise written.

 

IN WITNESS WHEREOF, the undersigned Maker and Lender has duly executed this Note
as of the day and year above first written.

 

  INTELLINETICS, INC.         By: s/William J. Santiago         ALPHARION
CAPITAL PARTNERS, INC.         By: s/Rick Hughes

 

 

 

